DREW, J.
(dissenting).
I respectfully dissent from the majority opinion of the court, for the reason that the plaintiff in rule abandoned the restraining order he had issued by failure to ask for its extension, together with his failure to appear and proceed with his application for temporary injunction on the date fixed for hearing on the rule nisi, which was the same date of the expiration of the restraining order (Act No. 29 of 1924); and later, on the day of trial, dismissed his case as of nonsuit. His actions had the same effect as a judgment rendered contradictorily and decreeing the restraining order to have been wrongfully issued. Barthe v. City of New Orleans, 42 La. Ann. 43, 7 So. 70. His actions can be reasonably construed as an admission or confession that the restraining order had been wrongfully obtained, and defendant in rule was relieved from proving the wrongful issuance of the restraining order.
Furthermore, the restraining order was not issued in conformity with Act No. 29 of 1924, which reads as follows: “Every such temporary restraining order shall be endorsed with the date and hour of issuance.” Section 2. This was not done. “Shall forthwith be filed in the Clerk’s Office and entered of rec-cord.” The record fails to disclose that this was done. “Shall state why the order was granted without notice.” It fails to so state or attempt to state.